DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/15/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Maskara et al., (US 20140107453; hereinafter Maskara) in view of Zellers et al., (US 20120130229; hereinafter Zellers).
Regarding claim 1, Maskara discloses (Figures 1-4) a catheter (14), comprising: a plurality of splines (44) at a distal end of the catheter; and a plurality of conducting elements (mapping electrodes 24 for positional guidance) disposed on each of the plurality of splines (44), ([0033], [0040]-[0041]). 
Maskara fails to disclose that the conducting elements are helical and connected to a circuitry, each helical conducting element electrically connected via two leads to the circuitry so that each of the plurality of helical conducting elements functions both as intracardiac electrocardiogram (ECG) electrode and magnetic- field sensor. However, Zellers teaches (Figure 
Regarding claim 2, Maskara further discloses that the plurality of splines (44) are arranged to define a basket ([0033], [0040]-[0041]).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Maskara in view of Zellers as applied to claim 1 above, and further in view of Ben-Ezra et al., (US 9179963; hereinafter Ben-Ezra).
Regarding claims 3-4, the Maskara/Zellers combination teaches the apparatus of claim 1, but fails to teach that the helical conducting elements are printed onto each of the plurality of splines, wherein each of the helical conducting elements comprises electrically-conductive paint that is helically painted onto each of the plurality of splines. However, Ben-Ezra teaches (Figure 32) a basket catheter in which the conducting elements (electrodes) are printed onto each of the plurality of splines (330), wherein each of the conducting elements (electrodes) comprises electrically-conductive paint (conductive ink like material) that is helically painted (drawn) onto each of the plurality of splines (Col. 47, lines 11-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maskara/Zellers combination such that the helical conducting elements are printed onto each of the plurality of splines, wherein each of the helical conducting elements comprises electrically-conductive paint that is helically painted onto each of the plurality of splines, as taught by Ben-Ezra, because the modification would provide printed conducting elements (Ben-Ezra; Col. 47; lines 11-19), reducing the bulk of the device. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maskara in view of Zellers as applied to claims 1 and 5 above, and further in view of Madjarov et al., (US 20150119670; hereinafter Madjarov).
Regarding claims 5 and 6, the Maskara/Zellers combination teaches the apparatus of claims 1 and 5, but fails to disclose an electrically-insulative layer covering at least a majority of each of the conducting elements, wherein the electrically-insulative 
Furthermore, although the Maskara/Zellers/Madjarov combination teaches that the electrically-insulative layer does not cover a portion of some turns of each of the helical conducting elements, it fails to teach that the electrically-conductive layer does not cover a portion of exactly one respective turn of each of the helical conducting elements. However, the number of turns exposed is simply a variable that may be optimized according to how large of an exposed area is required, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Maskara/Zellers/Madjarov combination such that the electrically-conductive layer does not cover a portion of exactly one respective turn of each of the helical conducting elements since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II)(B).  
Claims 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20110118590) in view of Zellers.
Regarding claim 7, Zhang discloses (Figure 1) an apparatus comprising: circuitry, configured: to generate a first output, based on an intracardiac electrocardiogram (ECG) voltage received from a conducting element (36), and to generate a second output, based on a voltage difference that was induced across a conducting element (34) by a magnetic field for magnetic tracking; and a processor (20, 57), configured to build an electroanatomical map, based on the first output and the second output of the helical conducting element ([0018], [0028]).
Zhang fails to disclose that the conducting element is helical and that the first output is based on an intracardiac electrocardiogram (ECG) voltage received from two leads connected to the helical conducting element, and the second output is based on a voltage difference from the same two leads to the same helical conducting element that was induced across the helical conducting element by a magnetic field for magnetic tracking. However, Zellers teaches (Figure 3) a catheter with a combination ECG and catheter location system which comprises helical conducting elements (30) which are connected to a circuitry, each helical conducting element electrically connected via two leads to the circuitry so that each of the plurality of helical conducting elements functions both as intracardiac electrocardiogram (ECG) electrode and magnetic- field sensor, wherein a first output is based on an intracardiac electrocardiogram (ECG) voltage received from two leads connected to the helical conducting element, and a second output is based on a voltage difference from the same two leads to the same helical conducting element that was induced across the helical conducting element by a magnetic field for magnetic tracking ([0025]-[0028]: two wires attached to the coil sensor 30 and the core wire 48 allow for both ECG measurement and magnetic-field sensing for positioning). It would have been obvious two leads connected to the helical conducting element, and the second output is based on a voltage difference from the same two leads to the same helical conducting element that was induced across the helical conducting element by a magnetic field for magnetic tracking, as taught by Zellers, because the modification would facilitate placement of the medical device in close proximity to the heart with a combination ECG and catheter location system ([0080]).

Regarding claim 11, the Zhang/Zellers combination teaches that the circuitry comprises exactly two connections to the conducting element. Specifically, the modified device requires one connection for the ECG sensing part of the helical conducting element and one connection for the magnetic tracking part of the helical conducting element, as taught by Zellers ([0025]-[0028]: two wires attached to the coil sensor 30 and the core wire 48 allow for both ECG measurement and magnetic-field sensing for positioning).
Regarding claim 12, the Zhang/Zellers combination teaches that the processor is configured: to derive electrical-activity information from the first output of the helical conducting .
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zellers as applied to claim 7 above, and further in view of Markowitz et al., (S 20130281813; hereinafter Markowitz).
Regarding claims 8 and 9, the Zhang/Zellers combination teaches the apparatus of claim 7, but fails to teach that the circuitry is further configured: to cause a proximity-indicating voltage to be received from the conducting element, by passing a current between the conducting element and a reference electrode, and to generate a third output, based on the proximity- indicating voltage, and wherein the processor is configured to build the electroanatomical map based on the third output, wherein the processor is configured to derive, from the third output, a proximity of the conducting element to tissue. However, Markowitz discloses a system for tracking the location of a treatment device, comprising circuitry configured to cause a proximity-indicating voltage to be received from conducting element (electrode), by passing a current between the conducting element (electrode) and a reference electrode (reference patch), and to generate an output, based on the proximity- indicating voltage, and wherein a processor is configured to build an electroanatomical map based on the output, wherein the processor is configured to derive, from . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zellers and Markowitz, as applied to claim 8 above, and further in view of De Graff et al., (US 8097926; hereinafter De Graff).
Regarding claim 10, the Zhang/Zellers/Markowitz combination teaches the apparatus of claim 8, but fails to disclose that the circuitry comprises: a first differential amplifier, configured: to generate the first output by amplifying a difference between the ECG voltage and a reference voltage, and to generate the third output by amplifying a difference between the proximity-indicating voltage and the reference voltage; and a second differential amplifier, configured to generate the second output by amplifying the induced voltage difference. However, De Graff teaches a system for sensing and delivering therapy which comprises differential amplifiers coupled to various sensors to form circuits for sensing, wherein the readings from multiple sensors can be processed by one or a few amplifiers (Col. 22, lines 7-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang/Zellers/Markowitz combination to include differential amplifiers in the circuitry, as taught by De Graff, because the modification would provide a means to process the sensed information effectively (De Graff; Col. 22, lines 7-27). Furthermore, since the amplifiers may be 
Response to Arguments
Applicant’s arguments filed 05/15/2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references Maskara and Zellers.
With reference to claim 1, Maskara teaches a basket catheter with mapping electrodes for a position guidance system. Zellers teaches a medical device (catheter) with a combination ECG and catheter location system with two wires attached to the coil sensor 30 and the core wire 48 to allow for both ECG measurement and magnetic-field sensing for positioning. Therefore, the Maskara/Zellers combination teaches a basket catheter with a plurality of helical conducting elements functioning both as intracardiac electrocardiogram (ECG) electrode and magnetic- field sensor.
Similarly, with reference to claim 7, Zhang teaches circuitry to generate a first output, based on an intracardiac electrocardiogram (ECG) voltage received from a conducting element, and to generate a second output, based on a voltage difference that was induced across a conducting element by a magnetic field for magnetic tracking, for building an electroanatomical map. Therefore, the Zhang/Zellers combination teaches circuitry generating a first output based on an intracardiac electrocardiogram (ECG) voltage received from two leads connected to a helical 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794